Citation Nr: 0907323	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected residuals of a low back injury 
(low back disability).

3.  Entitlement to an initial compensable evaluation for 
service-connected residuals of an injury to the cervical 
spine with degenerative changes (cervical spine disability) 
prior to December 12, 2000.

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected cervical spine disability 
beginning December 12, 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  A November 2005 rating decision granted entitlement to 
an earlier effective date of April 18, 1988 for a 20 percent 
rating for service-connected low back disability, and this 
issue is no longer part of the Veteran's appeal.

The issue of entitlement to an effective date prior to 
December 12, 2000 for the assignment of a 20 percent 
evaluation, which was addressed in a June 2007 statement of 
the case, is actually a claim for entitlement to an initial 
compensable evaluation for service-connected cervical spine 
disability prior to December 12, 2000.  The Veteran's 
original claim for service connection for low back and 
cervical spine disabilities was received by VA on April 18, 
1988.  A May 1989 rating decision granted service connection 
for low back and cervical spine disabilities and assigned 
noncompensable evaluations effective April 18, 1988.  The 
Veteran was notified of this action in May 1989, and a letter 
was received from the Veteran in June 1989 essentially 
disagreeing with the actions taken by VA.  A claim for 
increase was received from the Veteran on December 12, 2000.  

A September 2003 rating decision granted a 20 percent 
evaluation for service-connected low back disability 
effective December 12, 2000.  A November 2005 Decision Review 
Officer's decision determined that the June 1989 letter was a 
notice of disagreement (NOD) with respect to the issue of 
entitlement to an initial compensable evaluation for service-
connected low back disability and granted an earlier 
effective date of April 18, 1988 for a 20 percent for 
service-connected low back disability.  The Board finds that 
the June 1988 letter should also be considered a NOD with 
respect to the issue of entitlement to an initial compensable 
evaluation for service-connected cervical spine disability.  
Consequently, the claim for an initial compensable evaluation 
prior to December 12, 2000 for service-connected cervical 
spine disability is a pending claim and will be addressed 
below.

The issues of entitlement to service connection for right 
knee disability, entitlement to an initial evaluation in 
excess of 20 percent for service-connected low back 
disability, and entitlement to an initial evaluation in 
excess of 20 percent for service-connected cervical spine 
disability beginning December 12, 2000 are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.   


FINDING OF FACT

There is evidence of slight limitation of motion of the 
cervical spine with pain on motion on examination in November 
1988.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 10 
percent for the service-connected cervical spine disability 
prior to December 12, 2000 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5290-5010 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

Although notice of the information and evidence necessary to 
establish entitlement to an increased rating was not provided 
to the veteran prior to the initial adjudication of the claim 
for a compensable evaluation for cervical spine disability 
because this claim began before passage of the VCAA, any 
defect with respect to the timing of that notice was harmless 
error.  The RO sent the Veteran a letter in February 2001 in 
which the Veteran was informed of the requirements needed to 
establish entitlement to an increased evaluation.  Additional 
VA records were subsequently added to the claims files and 
the RO subsequently readjudicated the claim.  Such actions 
effectively cured any notice timing defect.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) (In 
order to cure a notice timing defect, a compliant notice must 
be issued followed by the readjudication of the claim.)

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves initial ratings, the requirements of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is medical evidence on 
file dated prior to December 2000.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

As noted above, the Veteran was granted service connection 
for cervical spine disability in a May 1989 rating decision 
and assigned a 0 percent evaluation effective April 18, 1988.  
A 20 percent evaluation was assigned in September 2004, 
effective December 12, 2000.  The Veteran contends that his 
cervical spine condition warranted a 20 percent prior to 
December 12, 2000.  

After a careful review of the evidence in light of the law, 
the Board finds that a 10 percent rating, but not 20 percent, 
is warranted prior to December 12, 2000.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered. 38 
C.F.R. 
§ 4.59 (2000).

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2000).

Under the criteria in effect prior to September 26, 2003, a 
limitation of cervical motion was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5290, which provided that a slight 
limitation of cervical motion warranted a 10 percent 
evaluation, and a 20 percent evaluation was warranted if the 
limitation was moderate.  

The post-service medical evidence on file prior to December 
12, 2000 includes an August 1988 statement from J.G., M.D.; a 
private examination report dated in November 1988; and a July 
1989 statement from H.B., M.D.  These reports involve 
treatment while the Veteran was living in Germany and the 
August 1988 and July 1989 statements have been translated 
into English.

According to the August 1988 statement, the Veteran was seen 
for lower cervical syndrome in August 1986.  It was 
recommended that he apply heat and undergo physiotherapy.  It 
was reported on examination in November 1988 that the 
cervical spine showed full range of motion in all directions 
except for bending to the left, which was 10 degrees less 
than on the right.  X-rays were taken.  The diagnosis was 
back and low back pain caused by conditions that included 
early degenerative changes of the cervical spine.  According 
to Dr. B, who treated the Veteran from 1986 to 1987 for back 
pains that stemmed from an irritation of the lumbar and 
cervical vertebral column, the Veteran's pains correlated to 
previous spinal column induced special strains.

The above-noted medical evidence prior to December 12, 2000 
reveals cervical spine pain with some limitation of motion, 
although slight, as well as X-ray evidence of early 
degenerative disease of the cervical spine.  Consequently, 
the Board finds that there is sufficient evidence prior to 
December 12, 2000 to warrant a 10 percent evaluation for 
service-connected cervical spine disability under 38 C.F.R. 
§ 4.59 and Diagnostic Code 5290.  As there is no more than 
slight limitation of motion of the cervical spine prior to 
December 2000, a rating in excess of 10 percent is not 
warranted.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  Because there is no 
medical evidence of ankylosis or intervertebral disc syndrome 
prior to December 12, 2000, a higher evaluation is not 
warranted for the service-connected cervical spine disability 
under Diagnostic Code 5283 or 5297.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5283, 5297 (2000).  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca, supra.  

Because there is no medical evidence prior to December 2000 
of additional loss of joint function on repetitive motion of 
the cervical spine due to pain, fatigue, or lack of 
coordination, a higher rating is not warranted for service-
connected cervical spine disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2000).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).  



ORDER

A rating of 10 percent, but no higher, is granted for the 
service-connected cervical spine disability prior to December 
12, 2000, subject to the controlling regulations applicable 
to the payment of monetary benefits.  


REMAND

The issue of service connection for right knee disability as 
secondary to service-connected low back disability is part of 
the Veteran's claim for service connection for a right knee 
disability.  While there is a nexus opinion on file on 
whether there is a direct connection between the veteran's 
current right knee disability and service right knee 
problems, the medical evidence on file does not address this 
secondary theory.

The above contention is another theory or means of 
establishing entitlement to service connection for a right 
knee disability, and the theory of service connection for 
right knee disability on a secondary basis should be 
addressed along with the current claim for service connection 
for right knee disability on a direct basis.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-314 (2006) (Holding that 
Veteran's claim of service connection for a lung disorder was 
a single claim, notwithstanding that the Veteran had 
proffered two theories of entitlement in support of the 
service event element - i.e., nicotine dependence and 
asbestos exposure); Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) (Holding that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.); c.f. Bingham v. Nicholson, 
421 F.3d 1346 (Fed.Cir. 2005)((Rejecting Veteran's contention 
that the failure of the RO to consider presumptive service 
connection, while denying service connection on a direct 
basis, rendered the entirety of the service connection claim 
open, not necessitating requirement to submit new and 
material evidence to reopen claim.  The Court observed that 
"finality attaches once a claim for benefits is disallowed, 
not when a particular theory (of entitlement to service 
connection) is rejected.))  

With respect to the increased rating issues being remanded, 
the Board notes that the most recent VA examination of the 
Veteran's service-connected low back and cervical spine 
disabilities was in September 2004, which is more than 4 
years ago.  Subsequent to that evaluation, additional 
treatment records have been added to the claims files showing 
some variation in the severity of his spinal problems, with 
lumbar flexion to 40 degrees in September 2004 and January 
2005 and to only 5 degrees in June 2006.  Additionally, the 
Board notes that the Veteran injured his back at work in 
September 2004, and it is unclear whether the Veteran 
incurred low back symptomatology that is not due to his 
service-connected low back disability and whether he has 
nonservice-connected symptomatology that can be separated 
from his service-connected low back symptomatology.

Consequently, the Board finds that additional development is 
warranted prior to final adjudication of the issues of 
entitlement to service connection for a right knee 
disability, entitlement to an initial evaluation in excess of 
20 percent for service-connected low back disability, and 
entitlement to an initial evaluation in excess of 20 percent 
for service-connected cervical spine disability beginning 
December 12, 2000.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2008).  





Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for right knee, low back, or 
cervical spine disabilities since June 
2006, the date of the most recent medical 
evidence on file.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
whether there is a causal connection 
between the Veteran's right knee 
disability and his service-connected low 
back and/or cervical spine disability, as 
well as to determine the current severity 
of the service-connected low back and 
cervical spine disabilities.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should provide an opinion 
whether the Veteran's current right 
knee disability is causally related 
to either of his service-connected 
spine disabilities. That is, the 
examiner must express an opinion as 
to whether the service-connected 
spinal disorders caused or worsened 
the presently non-service-connected 
right knee disorder, and state the 
medical basis for such an opinion.   

c. The examiner should also 
determine the current symptomatology 
and severity of the service-
connected low back and cervical 
spine disabilities, to include 
whether there is symptomatology due 
to the work back injury in September 
2004 that is unrelated to 
symptomatology due to service-
connected low back disability.  

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims 
for service connection for right knee 
disability, to include as secondary to 
service-connected disability, for an 
initial evaluation in excess of 20 
percent for service-connected low back 
disability, and for an initial evaluation 
in excess of 20 percent beginning 
December 12, 2000 for service-connected 
cervical spine disability.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


